Citation Nr: 1713297	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  05-41 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right knee arthritis.

2. Entitlement to service connection for left knee arthritis.

3. Entitlement to service connection for right ankle arthritis.

4. Entitlement to service connection for left ankle arthritis.

5. Entitlement to service connection for a back disability.

6. Entitlement to service connection for a neck disability.

7. Entitlement to service connection for chronic headaches.

8. Entitlement to service connection for a right hip disability.

9. Entitlement to service connection for a right tibia anomaly.

10. Entitlement to service connection for a left tibia anomaly.

11. Entitlement to service connection for right lower extremity nerve damage, to include sciatica.

12. Entitlement to service connection for left lower extremity nerve damage, to include sciatica.

13. Entitlement to service connection for right heel arthritis.

14. Entitlement to service connection for left heel arthritis.

15. Entitlement to a rating in excess of 30 percent for bilateral pes planus.

16. Entitlement to an initial compensable rating for right foot hallux rigidus.

17. Entitlement to an initial compensable rating for left foot hallux rigidus.

18. Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965 and August 1965 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, July 2010, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  The Board previously considered and remanded this appeal in November 2015.  On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for hearing loss and tinnitus in a June 2016 decision.  Those issues are no longer on appeal.

The Veteran testified in a Board hearing in August 2014 and RO formal hearings in November 2004 and April 2009.  Hearing transcripts are of record.

The issues of service connection for headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in equipoise that the service-connected pes planus led to the development of arthritis in the Veteran's ankles, knees, right hip, and low back.

2. The preponderance of the evidence shows that the neck and lower extremity disabilities are due to post-service injuries from sports and a syncopal episode and not related to service-connected disabilities. 

3. The weight of the evidence is against finding current bilateral heel disabilities outside of those considered by the service-connected foot and ankle disabilities.

4. The weight of the evidence is against finding current bilateral tibia disabilities, aside from developmental anomalies.

5. The weight of the evidence is against finding pronounced bilateral flatfoot disability as it does not show marked inward displacement and severe spams of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

6. For hallux rigidus, there is no evidence of operated resection of the metatarsal head or symptoms equivalent to amputation of the great toe.  


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for an award of service connection for left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3. The criteria for an award of service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4. The criteria for an award of service connection for left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5. The criteria for an award of service connection for right hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6. The criteria for an award of service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7. The criteria for an award of service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

8. The criteria for an award of service connection for left lower extremity nerve disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

9. The criteria for an award of service connection for right lower extremity nerve disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

10. The criteria for an award of service connection for right heel disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

11. The criteria for an award of service connection for left heel disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

12. The criteria for an award of service connection for right tibia disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

13. The criteria for an award of service connection for left tibia disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

14. The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5276 (2016).

15. The criteria for an initial compensable rating for the right hallux rigidus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5281 (2016).

16. The criteria for an initial compensable rating for the left hallux rigidus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5281 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The RO sent the Veteran multiple letters, including in May 2004, February 2006, and June 2009, which provided notice satisfying the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters explained the criteria for service connection and how disability ratings are assigned.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including those from the Social Security Administration (SSA).  VA provided examinations and medical opinions for the Veteran's neck and lower extremities claims and feet disabilities in May 2004, January 2006, February 2013, and May 2016.  The examinations were thorough and detailed and recorded the subjective reports.  The combined medical opinions are adequate, because they considered all relevant evidence of record, provided rationale for conclusions, and addressed all theories of entitlement.  The May 2016 examiner was able to review all of the medical literature submitted by the Veteran in support of his claims.  

Following the remand directives, the AOJ obtained records from SSA and the May 2016 examinations and medical opinions.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran contends that disabilities of his knees, ankles, heels, tibias, right hip, low back, neck, and lower extremities were caused by his service-connected pes planus with altered gait.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, the evidence must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of musculoskeletal disabilities as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and generally consistent.

Knees, ankles, right hip, and low back

The Board has reviewed the record and resolving doubt in the Veteran's favor, finds that the criteria for service connection for left and right knees and ankles, right hip, and low back disabilities have been met.  38 C.F.R. §§ 3.303, 3.310.

First, the evidence shows current disabilities.  An October 2009 x-ray report shows minimal degenerative changes at the ankle joints bilaterally.  The VA examiners in February 2013 and May 2016 confirmed the diagnosis of bilateral ankle degenerative arthritis.  Similarly, the February 2013 and May 2016 examiners noted degenerative arthritis of the lumbar spine.  Private treatment records show diagnoses of arthritis in the Veteran's knees and the VA examiners also diagnosed such.  The February 2013 examiner reviewed x-rays and did not find any significant hip abnormalities aside from tetraplegia.  The May 2016 examiner, however, diagnosed osteoarthritis in the right hip.

The Veteran asserts that his service-connected pes planus (flatfeet) caused him to develop the arthritis in his ankles, knees, right hip, and low back.  In August 2006, Dr. EG wrote that the Veteran had eversion of his feet, was almost walking on the ankle on his left side, and was slightly bow-legged.  This caused him to put a lot of pressure on his ankles, probably leading to the degeneration in his ankles and the bow-leggedness probably leading to degeneration in his knees.  In November 2006, Dr. AM evaluated the Veteran and noted that he gave a history of severe pes planus, which can lead to abnormal biomechanics of walking.  She explained that over time, since the flat feet are poor shock absorbers, repetitive physical activity and abnormal gait pattern, without overt trauma can lead to musculoskeletal injury and osteoarthritis in the joint above, such as ankles, knees, and the lumbosacral spine. She opined that the Veteran's severe pes planus and altered gait pattern could have led to the degenerative joint disease in the feet, ankles, knees, and probably the low back.  Dr. AM reiterated her opinion on the correlation between pes planus and the development of degenerative joint disease in the lower extremities in a February 2007.

The competent evidence is in equipoise on the question of causation from service-connected pes planus.  The Veteran suffered multiple neck injuries including from a fall in 2004 that left him with tetraplegia and he experienced severe disability from that point forward.  See Private and VA treatment records 2004, 2005.  The evidence suggests that he was able to play basketball and function with his pes planus without significant difficulty prior to the neck injury.  See July 1995 treatment records, May 2004 examination.  The Veteran, nevertheless, submitted medical literature explaining that pes planus can cause inadequate foot support, improper foot function, and altered gait, which in turn can lead to arthritis and other problems in the lower extremities and low back.   

The VA examiner in February 2013 simply wrote that none of the claimed conditions was secondary to pes planus without any supporting rationale.  In response to the Board's remand, the May 2016 examiner wrote that the Veteran's ankles, knees, back, and right hip disabilities were not caused or aggravated beyond the natural progression by service-connected pes planus or hallux rigidus.  The examiner explained that although it is clear the Veteran has pes planus and hallux rigidus, the back, ankle, hip, and knee joints are separate physiologic and anatomic units from the feet and what effects one does not affect the other and vice versa.  The examiner noted that effects may occur if there is a leg length discrepancy of 3-6 cm or more; however, the Veteran's leg length was equal and symmetrical.  The examiner opined that the Veteran's multiple-joint arthritis was most likely caused by aging.  The examiner found Drs. EG and AM's opinions to be advocacy statements and less reliable but did not identify insufficiencies or falsehoods.  

The February 2013 examiner's opinion is inadequate without supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds the other medical opinions adequate and probative.  With Drs. EG and AM's positive opinions, the evidence is at least in equipoise on the question of whether the service-connected pes planus caused degenerative arthritis in the Veteran's ankles, knees, right hip, and low back.  In such situations, all reasonable doubt will be resolved in the Veteran's favor.  The Board, therefore, finds that the degenerative arthritis in the Veteran's ankles, knees, right hip, and low back are due to his service-connected pes planus.  Service connection is warranted on a secondary basis.  See  38 C.F.R. §§ 3.303, 3.310.

Neck and lower extremity nerve condition

The Board has considered all evidence of record and finds that the criteria for service connection for a neck disability and resulting lower extremity nerve condition have not been met.  38 C.F.R. § 3.303.

The evidence shows current neck and neurologic disabilities.  The February 2013 examiner diagnosed degenerative arthritis of the cervical spine with herniated disc.  The May 2016 examiner diagnosed cervical stenosis, C4-5 decompression, and C2-3 discectomy/laminectomy with cervical fusion.  The February 2013 and May 2016 examinations and treatment records show the Veteran has tetraplegia, an incomplete paraplegia that affects his lower extremities.  Objective testing found deficiencies in neurologic functioning.  See VA examinations.

The evidence does not show any neck or neurologic injury, diagnosis or treatment in service.  Service treatment records are silent for any neck or lower extremity problems.  The Veteran's periodic examinations and May 1975 separation examination were normal.  Treatment records show the onset of complaints of back problems and leg weakness in the 1980s and 1990s.  An August 1984 enlistment examination for the National Guard found no abnormalities.  The Veteran has also not reported any injury or onset of neck and lower extremity symptoms in service.  

The Veteran instead contends that his service-connected pes planus caused him to fall and injure his neck.  During July 1995 treatment, the Veteran reported that he was playing basketball when he raised his arms above his head and noticed an abrupt onset of severe pain in his neck.  An MRI showed acute herniation of the cervical disk at C4-5 with evidence of cord compression at C3-4 and operation was considered urgent.  See July 1995 treatment.  In 2004, the Veteran sustained a cervical spine injury when he fell in his home.  The hospital and treatment records from this accident clearly establish that the Veteran fell due to a syncopal episode.  The treating physician classified it as hypovolemic vasovagal syncope.   See SV Hospital February 2004.  

Dr. EG wrote that it was likely that the degenerative disease in the Veteran's feet, ankles, and knees contributed to his fall at which the Veteran says he sustained the fracture and was paralyzed.  Dr. EG's opinion discusses the Veteran's report of the neck injury, suggesting that Dr. EG did not review the records from 2004, which classified the fall as a syncopal episode.  Dr. AM wrote that it was difficult to tie the more significant degeneration of the cervical spine to the pes planus and the current findings of quadriparesis were due to a fall in 2004.  Dr. AM explained that although the Veteran related the fall to the abnormal gait brought on by his feet, there is no documentation of this in the available medical records, but this may be a possibility.  The May 2016 examiner was able to review the 2004 records and opined that the 2004 fall and resulting neck injury were due to a syncopal episode, which was probably hypovolemic vasovagal.  The examiner explained that the syncopal episode was a totally different physiological condition from the bilateral foot condition and therefore, the neck and lower extremity disabilities were not caused or aggravated by the service-connected pes planus or hallux rigidus.

The Board finds Dr. EG's positive opinion inadequate because he does not discuss or appear to consider the treatment records from the 2004 fall.  The Board finds Dr. AM's opinion probative because she discusses that the Veteran's pes planus may have caused his fall bu that there was no documentation to support this notion.  The 1995 and 2004 treatment records, which discuss a basketball injury and fall during a syncopal episode, are highly probative as they occurred most closely in time with the accidents.  The May 2016 examiner's opinion is also persuasive, because it discusses the 2004 fall and is consistent in finding the cause of the fall was a syncopal episode.  The Board, therefore, finds that the weight of the probative evidence supports that the neck disability was caused by post-service injuries and not related to service-connected disabilities.

The evidence establishes that the lower extremity nerve symptoms are due to the neck disability.  Treatment records from 2004 and 2005 attribute the lower extremity weakness and quadriplegia to the fall from the syncopal episode and multiple cervical surgeries.  With treatment, the Veteran's quadriplegia improved to the classification of tetraplegia.  Dr. AM attributed the quadriparesis to the 2004 fall.  The February 2013 examiner also explained that the bilateral lower extremity nerve condition, tetraplegia, an incomplete paraplegia, was secondary to a fall.  The May 2016 examiner noted that the Veteran underwent surgical discectomy and laminectomy in the cervical spine that left residuals in his lower extremities.  The examiner explained that the symptoms were not characteristic of sciatica but instead were due to his neck surgery performed in 2004, not pes planus or hallus rigidus.

The Board has considered whether the presumption of service connection for chronic diseases could apply to the Veteran's neck claim.  Degenerative joint disease, or arthritis, is considered a chronic disease under VA regulations.  38 C.F.R. § 3.309.  Service connection may be established if arthritis was present within a year of service or through lay statements of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.  As noted above, the Veteran reported first experiencing neck and lower extremity symptoms in the 1980s and early 1990s.  See July 1995 treatment, May 2004 examination.  The Veteran's pes planus appears to not have caused significant problems at that time or in the years after; it was evaluated as mild and he played basketball.  See id.  The evidence, therefore, does not support a finding of cervical arthritis since the time of service or the contention that the pes planus contributed to the neck or lower extremity disabilities prior to the neck injuries. 

The preponderance of the evidence is against service connection for the neck and lower extremity disabilities on a direct basis or secondary basis.  See 38 C.F.R. §§ 3.102, 3.303.

Tibia and heel disabilities 

Following a review of the evidence, the Board determines that the criteria for service connection for tibia and heel disabilities have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The weight of the evidence is against finding current bilateral tibia or heel disabilities.  The May 2016 examiner found no bilateral tibia condition.  The February 2013 examiner wrote that there was no significant tibia changes found that could be attributed to pes planus.  Prior to the appeal period, a diagnostic report from November 1993 notes no significant pathology seen involving the right or left lower extremities (tibia/fibula) but a developmental anomaly involving the right and left tibia.  Service connection for congenital or developmental defects is precluded by VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The development tibial anomaly is not subject to VA compensation, and the evidence does not show any other tibia disability.  See id.  

For the heels, the May 2016 examiner found no bilateral heel condition.  The February 2013 and January 2006 examiners noted calcaneal heel spur and spurring at Achilles tendon diagnosed in 1993.  Any symptoms or effects on the Achilles tendon are considered by the service-connected bilateral foot and ankle disabilities.  Diagnostic Code 5276, specifically, considers marked inward displacement and severe spasm of the tendo Achilles.  38 C.F.R. § 4.71a.  Establishing service connection and assigning separate disabilities for such would be duplicative and constitute impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  Service connection for heel and tibia disabilities cannot be established without evidence of current, independent disabilities.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  

III. Rating analysis

The Veteran contends that his pes planus and hallux rigidus disabilities are more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377.  

The Veteran's bilateral flat feet have been rated 30 percent disabling under Diagnostic Code (DC) 5276.  The 30 percent rating assigned compensates for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The highest, 50 percent rating is for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spams of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  Diagnostic Code 5276 contemplates unilateral and bilateral flatfoot; accordingly, assignment of separate ratings for each foot would not be appropriate under that code section.  

The Veteran's bilateral hallux rigidus have been evaluated under Diagnostic Code 5281 and found to be non-compensable.  Diagnostic Code 5281 directs the rater to evaluate hallux rigidus under the code for hallux valgus, which provides for a single, 10 percent rating if operated on with resection of the metatarsal head or severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.

After review of the record, the Board finds the criteria for a rating in excess of 30 percent for bilateral flatfoot and the criteria for compensable ratings for hallux rigidus have not been met.  See 38 C.F.R. § 4.71a, DC 5276, 5281.

During the May 2004 examination, the Veteran reported that his feet hurt every day for hours, lots of walking caused pain, soft shoes helped pain, and he wore molded/corrective shoes.  He noted that he played a lot of basketball and his feet did not curtail his activity levels before his neck injury.  The examiner recorded loss of longitudinal arch, left hallux valgus deformity, normal based and slow gait, and functional impact from feet pain.  The examiner explained that problems with ambulation came from his neck surgery not his pes planus.  In January 2006, the Veteran reported constant pressure-type pain, flare-ups in pain whenever he walked causing him to walk on his tiptoes, constant stiffness, swelling on a daily basis, dragging his right foot, easy fatigability, lack of endurance, pain with standing and walking, decreased pain with sitting and removing shoes, and wearing shoe inserts.  The examiner noted AFO braces on his bilateral feet that came up to the mid-calf, wearing of corrective shoes, arch tenderness, no swelling or redness, feet shuffle when ambulating, and inability to complete many test because of tetraplegia.  The examiner classified pes planus as severe.  The examiner diagnosed mild osteoarthritis of the left great interphalangeal joint, severe osteoarthritis of each first metatarsal phalangeal joint and mild calcaneal spurring at Achilles tendon.  

In an August 2006 evaluation, Dr. EG wrote that the Veteran had eversion of his feet and was almost walking on the ankle on his left side.  The Veteran reported that his flat feet caused difficulty with ambulation during October 2009 treatment.  The October 2009 treating provider noted considerable degenerative changes at the first metatarsophalangeal joint bilaterally and significant hallus rigidus.  In a November 2009 letter, RB wrote that he witnessed the Veteran in August 1999, prior to the 2004 neck injury, walking with a limp and dragging his foot.  JP, KS, and SM wrote that they noticed the unusual way the Veteran walked, sliding or shuffling his feet.  

During the February 2013 examination, the Veteran reported deformities of the feet, constant numb pain, constant stiffness, swelling on a daily basis, easy fatigability, lack of endurance, pain with standing and walking, and wearing shoe inserts.  The examiner recorded pain on use and accentuated on use in both feet, pain on manipulation of both feet, no swelling, no characteristic calluses, symptoms not relieved by arch supports, no extreme tenderness, decreased longitudinal arch height on weight-bearing, no evidence of marked deformity, no marked pronation, weight-bearing line not falling over or medial to the great toe, no inward bowing, no displacement, and no spasm of the Achilles.  The examiner recorded hallus rigidus, degenerative arthritis first MTP, and calcaneal heel spur.  The examiner classified hallux rigidus symptoms as mild or moderate in both feet.  The Veteran complained of numbness in the left great toe during October 2015 treatment.  

An October 2015 treatment record shows that the Veteran's feet were hurting less with new shoes.  During the May 2016 examination, the Veteran reported no flare-ups, no pain at the time of the examination, wearing special shoes, and taking medication.  The examiner recorded pain on use on the left side, no pain on manipulation, no swelling, no characteristic callouses, wearing of built-up shoes/orthotics, decreased longitudinal arch height on weight-bearing, no extreme tenderness, no marked deformity, weight-bearing line not falling over or medial to great toe, no inward bowing of Achilles, and no marked inward displacement.  During the May 2016 examination, the Veteran reported daily pain in the left big toe.  The examiner found mild or moderate symptoms on the left side, no other foot injuries or conditions, no clinical objective findings of pain, functional loss in the forms of pain on movement and disturbance of locomotion, and symptoms cause the Veteran to ambulate slowly and with more difficulty.

The weight of the evidence shows a severe but not pronounced flatfoot disability picture.  All examiners and treating providers noted marked deformity and changes in pronation.  The Veteran consistently reported pain, effects on ambulation, and swelling, and examiners found objective evidence of pain on manipulation and use.  There is no consistent evidence of marked inward displacement and severe spasm of the tendo Achillis on manipulation.  In January 2006, the Veteran reported having to walk on his tip-toes and using shoe inserts.  In the later years, he began wearing special shoes, which improved, but did not eliminate, his symptoms.  See October 2015 treatment.  In August 2006, Dr. EG noted that the Veteran had eversion of his feet and was almost walking on the ankle on his left side.  Dr. EG did not discuss marked inward displacement or severe spasm of the tendo Achillis.  It is unclear from his evaluation whether this eversion would be considered marked deformity or marked inward displacement.  

The Veteran refused a VA examination scheduled in February 2007.  The 2013 and 2016 examiners, however, specifically found the Veteran's weight-bearing line did not fall over or medial to his great toe, he had no inward bowing of Achilles, and no marked inward displacement.  The Board cannot find pronounced bilateral flatfoot without evidence of marked inward displacement and severe spams of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.  The evidence does not support the next higher, 50 percent disability rating.  

The Veteran and his associates reported significant trouble ambulating and the record shows use of a walker and wheelchair at different periods.  His non-service connected tetraplegia plays a large part in his functional impairment and difficulty ambulating.  See May 2004 and May 2016 examinations.  Any doubt in the cause of symptoms is resolved in the Veteran's favor and such symptoms attributed to his service-connected foot disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 4.3.  The examiners, however, consistently found that the Veteran's tetraplegia caused his ambulation difficulty, not his pes planus or hallux rigidus.  These opinions are supported by the evidence that the Veteran played basketball on his disabled feet prior to his neck injury and resulting tetraplegia.

For hallux rigidus, there is no evidence of operated resection of the metatarsal head or symptoms equivalent to amputation of the great toe.  Medical providers and examiners found severe osteoarthritis of the first metatarsophalangeal joints and significant hallux rigidus.  The February 2013 examiner classified hallux rigidus symptoms as mild or moderate in both feet.  The Veteran reported pain in his great toes, particularly the left.  See VA examinations.  The criteria for a compensable rating for hallux rigidus require operated resection of the metatarsal head or symptoms equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5281.  There is no evidence of resection of the metatarsal head(s) and the classification of mild or moderate hallux rigidus weighs against any finding that the symptoms are severe enough to equate to amputation.  The numbness reported in the left toe in 2015 has not been medically attributed to hallux rigidus and if attributed, would not equate to amputation.  The evidence, therefore, does not support a compensable rating for the Veteran's hallux rigidus.  See 38 C.F.R. § 4.71a, DC 5281.

The Board has considered all potentially applicable Diagnostic Codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not receive a higher rating under another Diagnostic Code.  See 38 C.F.R. § 4.71a.  He has not reported and the examiners did not find any other foot disabilities.  See VA examinations.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's bilateral foot disabilities are fully considered by the rating criteria.  Pain, difficulty with ambulation, and other functional impairments are considered by the rating criteria in determining the severity of the disabilities.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Service connection for right ankle arthritis is granted.

Service connection for left ankle arthritis is granted.

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.

Service connection for right hip arthritis is granted.

Service connection for arthritis of the lumbosacral spine is granted.

Service connection for a neck disability is denied.

Service connection for right lower extremity nerve disability is denied.

Service connection for left lower extremity nerve disability is denied.

A rating in excess of 30 percent for bilateral pes planus is denied.

An initial compensable rating for right hallux rigidus is denied.

An initial compensable rating for left hallux rigidus is denied.


REMAND

The issues of service connection for headaches and TDIU are remanded for additional development and adjudication.  The record contains medical opinions addressing the Veteran's contention that his headaches are due to or aggravated by his service-connected pes planus.  The evidence, however, also shows treatment for headaches during service, and the Veteran reported a history of chronic headaches.  See STR April 1969, July 1969, September 1970; February 2013 examination.  The AOJ should obtain an opinion on the question of whether headaches could be related directly to service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (adequate medical opinion should consider all raised theories of entitlement).  For the question of TDIU, the AOJ should readjudicate that issue with consideration of the effects of the disabilities granted service connection herein.  The AOJ should obtain any needed examinations and opinions to make such a determination and associate any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Request a medical opinion from the May 2016 examiner, or another appropriate examiner, on the headache claim.  The examiner should address the follow:

a. Is any headache disability diagnosed during the claim period at least as likely as not related to headaches treated during service in April 1969, July 1969, and September 1970?

Consider all relevant medical and lay evidence, including the Veteran's report of a history of chronic headaches made during the February 2013 examination.  Provide rationale for any conclusions.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Conduct any needed development to properly re-adjudicate the issue of TDIU with consideration to the effects of all service-connected disabilities, including those granted herein.

4. Readjudicate the issues on appeal.  If any issue remains denied, issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


